DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 2/10/2021 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 93, 96 and 98 have been made of record.
Claims 63, 65-70, 7279, 83, and 85-92 are allowed as indicated in the office action of 11/25/2020. Claims 71, and 96-98 previously withdrawn due to species election, are rejoined and being examined.
 Claims 63, 65-79, 83, 85-93 and 96-98 are pending and under examination.

EXAMINER’S COMMENT
Claim Rejections - 35 USC § 103
The rejection of claims 93 and 98 under 35 U.S.C. 103 as being unpatentable over Zion et al. (IDS, US Pub. No. 2014/0037699) is withdrawn in view of applicant’s amendments of the claims.
Conclusion
Claims 63, 65-79, 83, 85-93 and 96-98 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646